Exhibit 10.6

Exhibit VIII

 

LANDAMERICA FINANCIAL GROUP, INC.

AMENDMENT

TO

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

This Amendment dated this      day of                     , 2006, is made to the
Change of Control Employment Agreement dated                     ,          (the
“Agreement”) between LandAmerica Financial Group, Inc. (the “Company”) and
                     (the “Executive”).

The Company and the Executive agree to amend the Agreement as follows:

1. Section 6(a)(i) of each Change of Control Employment Agreement is hereby
amended to provide as follows:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination, except as provided in Section 6(f) of this
Agreement, the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid and (2) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than 12 full months), for the
most recently completed fiscal year during the Employment Period, if any (such
higher amount being referred to as the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, in
each case to the extent not theretofore paid (the sum of the amounts described
in clauses (1) and (2) shall be hereinafter referred to as the “Accrued
Obligations”); and

2. Section 6(a)(iii) of each Change of Control Employment Agreement is hereby
amended to provide as follows:

(iii) for the period from Executive’s Date of Termination through December 31 of
the second calendar year following the calendar year of Executive’s Date of
Termination after the Executive’s Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, or by Code Section 4980B(f)(2), the Company shall continue benefits to
the Executive and/or the Executive’s family at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and its affiliated companies and their families, provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or other welfare



--------------------------------------------------------------------------------

Exhibit VIII

benefits under another employer provided plan, the medical and other welfare
benefits described herein shall be secondary to those provided under such other
plan during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until 3 years after the
Date of Termination and to have retired on the last day of such period; and

3. Section 6(b)(i) of each Change of Control Employment Agreement is hereby
amended to provide as follows:

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination, except as provided in Section 6(f) of this
Agreement, the aggregate of the following amounts:

4. Section 6(b)(ii) of each Change of Control Employment Agreement is hereby
amended to provide as follows:

(ii) for the period from Executive’s Date of Termination through December 31 of
the second calendar year following the calendar year of Executive’s Date of
Termination after the Executive’s Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, or by Code Section 4980B(f)(2), the Company shall continue benefits to
the Executive and/or the Executive’s family at least equal to those which would
have been provided to them in accordance with the plans, programs, practices and
policies described in Section 4(b)(iv) of this Agreement if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and their families, provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until 3
years after the Date of Termination and to have retired on the last day of such
period;

5. Section 6(d) of each Change of Control Employment Agreement is hereby amended
to provide as follows:

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as



--------------------------------------------------------------------------------

Exhibit VIII

utilized in this Section 6(d) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits at
least equal to the most favorable of those generally provided by the Company to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and their families. Any disability benefits for purposes of Code Section 409A
shall be available only for the period from Executive’s Date of Termination
through December 31 of the second calendar year following the calendar year of
Executive’s Date of Termination.

6. Section 6(f) is hereby added to each Change of Control Employment Agreement
and provides as follows:

(f) Application of Code Section 409A. Notwithstanding any other provision in
this Agreement, in the event the Executive is a “key employee” as defined in the
following sentence on the Date of Termination, any amounts payable hereunder
that are subject to Section 409A of the Code shall be paid no earlier than the
date that is the first day of the month following the six month anniversary of
the Date of Termination. The Executive is a key employee for the 12-month period
commencing on April 1 next following any December 31 on which the Executive
satisfies the requirements of Code Section 416(i) without regard to Code
Section 416(i)(5). Whether the Executive is a key employee and whether an amount
payable to the Executive hereunder is subject to Code Section 409A shall be
determined by the Company.

7. Except as expressly amended hereby, the Agreements shall remain in full force
and effect in all respects and are hereby ratified and affirmed.

IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by a duly
authorized officer, and Executive has affixed his or her signature hereto.

 

LANDAMERICA FINANCIAL GROUP, INC.

 

EXECUTIVE

By:

 

 

 

 

   

[EXECUTIVE]